Citation Nr: 1029650	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-34 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 until his 
retirement in September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a seizure disorder, 
residuals of a cerebrovascular accident and a heart disability.  
This case was previously before the Board in April 2010, at which 
time it was remanded for additional development of the record.  

In its April 2010 determination, the Board also denied the 
Veteran's claim for a compensable evaluation for bilateral 
hearing loss.  Accordingly, this decision is limited to the 
issues set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for seizure 
disorder, residuals of a cerebrovascular accident and for a heart 
disability.  With respect to the claim for service connection for 
seizure disorder, the service treatment records disclose the 
Veteran reported a history of a closed head injury sustained in 
an accident prior to service.  He reportedly had a seizure prior 
to service in 1980.  There is conflicting evidence regarding 
whether Dilantin had been prescribed before he entered service.  
When he was seen in November 1981, it was reported the Veteran 
had been doing well and was on no medication.  The previous day 
he was drowsy and was lying in bed and "felt weird-floating."  
The impression was post-traumatic seizure disorder (most likely), 
but possibly  idiopathic.  The record reflects the Veteran was 
prescribed Dilantin during service.  It does not appear that an 
attempt has been made to procure records concerning the treatment 
the Veteran received for seizure disorder prior to service.  

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 
(West 2002).  In order to support a finding of aggravation, the 
evidence must establish that the underlying disability underwent 
an increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).  
Temporary or intermittent flare-ups of a pre- existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

With respect to the heart disability claim, the Veteran's service 
treatment records reflect that he was seen for an irregular heart 
beat/palpitations.  He was placed on Inderal and reported a 
decrease in the palpitations.  A private physician recently 
indicated that the Veteran's cerebral vascular accident was 
related to the Veteran's arrhythmia. 

In light of the above, the Board concludes that VA medical 
opinions are needed in this case with respect to the claims for 
service connection.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The Board notes that it directed the RO/AMC to undertake various 
actions in April 2010.  The case, however, was returned to the 
Board without any of the development being accomplished.  The 
Board regrets any additional delay that ensues.  

Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for a head injury and seizures 
prior to service.  The RO/AMC should request 
any records concerning pre-service treatment 
of a seizure disorder.  After securing the 
necessary authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  Send the Veteran's claims file to a VA 
cardiovascular specialist.  The physician 
should review the claims file and provide 
an opinion as to whether the heart 
palpitations and irregular beats noted in 
service represent a chronic heart 
disability.  In addition, based on the 
medical evidence assembled in the claims 
file, the physician should opine whether 
the Veteran has a current heart disorder 
related to the irregular heart 
beat/palpitations noted in service, or is 
otherwise related to service.  In addition, 
the physician should provide an opinion as 
to whether the heart palpitations/irregular 
heartbeat noted in service caused the post-
service cerebral vascular accident (CVA), 
or whether the CVA is related to any other 
conditions noted in service.  

If the examiner determines that a current 
examination is necessary to provide the 
requested opinions, arrangements should be 
made for the Veteran to undergo an 
appropriate examination (the Veteran 
currently resides in Germany), to include 
any testing deemed necessary by the VA 
examiner.  Thereafter, the results of that 
examination should be referred to the 
cardiovascular specialist to provide the 
requested opinions.  The cardiovascular 
specialist should provide the rationale for 
the opinions expressed.

3.  Send the claims file to a VA neurologist 
to obtain an opinion concerning the 
Veteran's claimed seizure disorder.  
Following review of the claims file, the 
neurologist should provide an opinion as to 
whether the Veteran's seizure disorder 
existed prior to his entrance on active 
duty.  If so, did the seizure disorder 
undergo a permanent worsening beyond the 
natural progress of that disorder during 
service?  

If the examiner determines that a current 
examination is necessary, arrangements 
should be made for the Veteran to undergo an 
appropriate examination (the Veteran 
currently resides in Germany), to include 
any testing deemed necessary by the VA 
neurologist.  Thereafter, the results of 
that examination should be referred to the 
VA neurologist to provide the requested 
opinions.  The neurologist should provide 
the rationale for the opinions expressed.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


